Name: 2004/579/EC: Council Decision of 29 April 2004 on the conclusion, on behalf of the European Community, of the United Nations Convention Against Transnational Organised Crime
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  social affairs
 Date Published: 2004-08-06

 Avis juridique important|32004D05792004/579/EC: Council Decision of 29 April 2004 on the conclusion, on behalf of the European Community, of the United Nations Convention Against Transnational Organised Crime Official Journal L 261 , 06/08/2004 P. 0069 - 0069 Council Decision of 29 April 2004 on the conclusion, on behalf of the European Community, of the United Nations Convention Against Transnational Organised Crime (2004/579/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 47, 55, 95 and 179, in conjunction with Articles 300(2) first sentence and 300(3) first subparagraph thereof;Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The elements of the Convention which are subject to Community competence were negotiated by the Commission, with the approval of the Council, on behalf of the Community.(2) The Council instructed the Commission to negotiate the accession of the Community to the Convention in question.(3) Negotiations were successfully concluded and the resulting instrument has been signed by the Community on 12 December 2000 in accordance with Decision 2001/87/EC(2).(4) Some Member States are parties to the Convention while the ratification process is under way in other Member States.(5) The conditions permitting the Community to deposit the instrument of approval provided for in Article 36(3) of the Convention have been fulfilled.(6) The Convention should be approved to enable the Community to become a party to it within the limits of its competence.(7) The Community shall, when depositing the instrument of approval, also deposit a declaration on the extent of the European Community's competence with respect to matters governed by the Convention under Article 36(3) thereof,HAS DECIDED AS FOLLOWS:Article 1The United Nations Convention against transnational organised crime is hereby approved on behalf of the Community.The text of the Convention is set out in Annex I.Article 2The President of the Council is authorised to designate the person(s) empowered to deposit the Community's instrument of formal confirmation in order to bind the Community. The instrument of formal confirmation shall comprise a declaration of competence according to Article 36(3) of the Convention, as set out in Annex II. It shall also contain a Statement as set out in Annex III.Article 3This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 29 April 2004 . For the Council The President M. Mc Dowell (1) Opinion delivered on 13 January 2004 (not yet published in the Official Journal).(2) OJ L 30, 1.2.2001, p. 44.